Title: Notes on Debates, 21–22 May 1783
From: Madison, James
To: 


Wednesday May 21.
Thursday. May 22.
See the secret Journal for these two days.
The passage relating to the armed neutrality was generally concurred in for the reasons which it expresses.
The disagreements on the questions relating to a Treaty of Commerce with Russia, were occasioned chiefly by sympathies particularly in the Massachusetts Delegation with Mr. Dana; and by an eye in the navigating & Ship building States to the Russian Articles of Iron & Hemp. They were supported by S. Carolina who calculated on a Russian market for her rice.
